Morton, J.
The petitioner is entitled to compensation for all damages to his whole tract, including not only the value of the land taken, but all incidental injuries to his remaining land. If the effect of constructing the railroad through his land was to make it more inconvenient and expensive for him to cultivate and manage his remaining land, this might be, and there is nothing in the bill of exceptions to show that in this case it was not, an element proper for the consideration of the jury. The question how much his expenses of carrying on his remaining land in the future would be increased by the location of the railroad through his farm, is not one which is susceptible of demonstration as an existing fact. Like the questions which usually arise, when land is taken for a railroad or highway, of the value of the land taken, and of the appreciation or depreciation of the adjoining land, it is necessarily a matter of judgment and estimate. A witness who is acquainted with the land, and knows its capabilities and the proper mode of cultivating it, can form a more intelligent opinion than the jury, whose judgment, unless they can be aided by the opinions of such witnesses, must be formed solely upon a rapid view or a description of the premises. We are of •pinion that the case at bar falls within the principle of the nu*548merous adjudications in this Commonwealth, which permit the opinions of competent witnesses to be given as to the value of land taken, or as to the damages or benefits to adjoining land, to aid the judgments of the jurors. Vandine v. Burpee, 13 Met. 288. Walker v. Boston, 8 Cush. 279. Shaw v. Charlestown, 2 Gray, 107. West Newbury v. Chase, 5 Gray, 421. Swan v. Middlesex, 101 Mass. 173. Sexton v. North Bridgewater, 116 Mass. 200.
The question whether a witness has the requisite knowledge to enable him to give his opinion is one which is largely within the discretion of the presiding judge or officer. In this case the witness was a farmer, having a farm near the petitioner’s, which was divided by a railroad, who knew the petitioner’s farm, his mode and necessities in the management of his farm and his means of crossing the railroad. We cannot see that the presiding officer erred in admitting his testimony. Verdict accepted.